NO. 07-04-0456-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MARCH 24, 2005



______________________________





IN THE MATTER OF THE MARRIAGE 

OF ARTURO JOEL MARIN AND ELIZABETH FRIDAY

AND IN THE INTEREST OF MALISSA MARIN, A CHILD

_________________________________



FROM THE COUNTY COURT AT LAW NO. 1, LUBBOCK COUNTY;



NO. 2004-526,011; HONORABLE RUSTY B. LADD, JUDGE

_______________________________



Before QUINN and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Appellant Elizabeth Friday,
(footnote: 1) acting pro se, perfected appeal from a default decree of divorce terminating her marriage to appellee Arturo Joel Marin.  That decree, rendered August 12, 2004, named appellee as sole managing conservator and named appellant possessory conservator of the couple’s only child.   Appellant timely perfected appeal by filing a notice of appeal September 3, 2004. 
See
 Tex. R. App. P. 26.1.   

The trial court’s docket sheet contains a notation that the court also treated appellant’s notice of appeal as a motion for new trial and set the motion for a hearing.  Appellant filed an amended motion for new trial November 16, 2004, and the motion was heard November 22, 2004.  On receiving a third supplemental clerk’s record on January 27, 2005, containing  an order signed by the trial court judge January 25, 2005, providing appellant’s motion for new trial “is hereby GRANTED,” we considered the effect of that order on the pending appeal.

After reviewing the clerk’s record we concluded the order granting a new trial signed January 25, 2005, was ineffective because it was signed after the time for such orders allowed by Rule of Civil Procedure 329b.  
In re Marriage of Marin
, No. 07-04-0456-CV (Tex.App.–Amarillo February 7, 2005).   Our February 7 order directed appellant to file her brief no later than March 7, 2005, and cautioned her the failure to do so, or seek an extension of time in which to file her brief, would make her appeal subject to dismissal for want of prosecution.  Tex. R. App. P. 38.8(a)(1).  Appellant has not filed a brief or motion for extension as directed in our February 7 order.  

Litigants representing themselves must comply with the same procedural rules as are applicable to represented parties.  
Mansfield State Bank v. Cohn
, 573 S.W.2d 181, 184-85 (Tex. 1978); 
Clemens v. Allen
, 47 S.W.3d 26, 28 (Tex.App.–Amarillo 2000, no pet.).  Because of her failure to file a brief or make any other response to this court’s order,  appellant’s appeal is hereby dismissed. Tex. R. App. P. 38.8(a)(1), 42.3(b),(c). 

 							Per Curiam

FOOTNOTES
1:Appellant’s docketing statement reflects her current name as Elizabeth Friday Atnip.